                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                     :
     Plaintiff                                :
                                              :              No. 1:19-cv-1673
               v.                             :
                                              :              (Judge Kane)
UNITED STATES OF AMERICA,                     :
     Defendant                                :

                                     MEMORANDUM

       Presently before the Court is pro se Plaintiff John Doe (“Plaintiff”)’s emergency motion

for injunctive relief. (Doc. No. 16.) For the reasons that follow, the Court will deny the motion.

I.     BACKGROUND

       Plaintiff, who is presently confined at the Federal Correctional Complex in Coleman,

Florida (“FCC Coleman”), initiated the above-captioned civil action on September 16, 2019 by

filing a complaint pursuant to the Federal Tort Claims Act (“FTCA”) in the United States

District Court for the Eastern District of Pennsylvania. (Doc. No. 1.) In his complaint, Plaintiff

alleges that on November 12, 2015, Ryan Smith, a case manager at USP Lewisburg, told other

prisoners that Plaintiff was a “rat” and a rapist. (Id. at 1.) Prisoners subsequently began

researching Plaintiff using electronic sources and “began reading aloud Plaintiff’s case orders

and opinions on the open range.” (Id.) Plaintiff maintains that he was “perpetually threatened,

taunted[,] and sexually harassed.” (Id.) On November 17, 2015, Plaintiff was attacked by his

cellmate. (Id.) Plaintiff alleges that various groups of prisoners continued to research his case

information and threaten and harass him until he was transferred from USP Lewisburg on April

24, 2017. (Id. at 2.) On May 3, 2017, Plaintiff arrived at USP McCreary, where he was

“physically confronted by prisoners [who] transferred from USP Lewisburg” on several

occasions. (Id.) Plaintiff had to “physically defend himself” on several occasions. (Id.) On
August 3, 2018, Plaintiff was transferred to USP Lewisburg, where he was assigned to the G-

Unit and was again confronted for being a “rat” and a rapist. (Id.) Approximately one (1) month

later, Plaintiff was reassigned to the E-Unit, where he was threatened, taunted, and labeled as a

“rat” and a sex offender by prisoners in that unit. (Id.)

        Plaintiff maintains that he has filed numerous motions with the respective courts to have

his case information sealed and/or redacted, but that those motions have been denied. (Id.) He

alleges that “[p]rison officials ha[ve] failed miserably with containing this issue as well as

addressing it.” (Id. at 3.) Plaintiff asserts that he has requested to be placed in protective

custody or to be transferred to state custody or “designated institutions that address his security

concerns,” but his requests have been “ignored.” (Id.) As relief, Plaintiff seeks $1,000,000.00 in

damages, as well as a Court Order directing that he be transferred to either state custody or a

federal correctional institution. (Id.)

        Plaintiff also filed a motion for leave to proceed using the John Doe pseudonym (Doc.

Nos. 2, 6) and a copy of his prisoner trust fund account statement (Doc. No. 3). In an Order

dated September 24, 2019, the United States District Court for the Eastern District of

Pennsylvania transferred the case to this Court because Plaintiff’s complaint concerns events that

occurred while he was incarcerated at USP Lewisburg, which is located within this judicial

district. (Doc. No. 4.) In an administrative Order dated October 2, 2019, the Court directed

Plaintiff either to pay the requisite filing fee or submit a motion for leave to proceed in forma

pauperis within thirty (30) days. (Doc. No. 9.) The administrative Order was returned as

undeliverable with a note that the Bureau of Prisons (“BOP”) required Plaintiff’s actual name to

deliver his mail from the Court. (Doc. No. 10.) On October 21, 2019, the Court issued another

administrative Order, addressed with Plaintiff’s actual name, directing him either to pay the



                                                  2
requisite filing fee or submit a motion for leave to proceed in forma pauperis within thirty (30)

days. (Doc. No. 11.) The Court received Plaintiff’s motion for leave to proceed in forma

pauperis on October 31, 2019. (Doc. No. 12.)

       In a Memorandum and Order dated November 21, 2019, the Court granted Plaintiff leave

to proceed in forma pauperis, as well as leave to proceed under the John Doe pseudonym. (Doc.

Nos. 13, 14.) The Court also performed its mandatory screening of the complaint pursuant to the

Prison Litigation Reform Act of 1995 (“PLRA”)1 and concluded that Plaintiff’s complaint set

forth a plausible failure to protect claim under the FTCA. (Doc. No. 13 at 5-6.) The Court,

therefore, directed that the Clerk of Court issue summonses so that the United States Marshal

Service could effect service of Plaintiff’s complaint upon the United States of America. (Doc.

No. 14.) A review of the docket reveals that, to date, only the summons issued to the Attorney

General has been returned to the Court. (Doc. No. 21.)

       Plaintiff filed the instant emergency motion for injunctive relief (Doc. No. 16) and brief

in support thereof (Doc. No. 17) on December 13, 2019. In his motion, Plaintiff requests a

transfer “for his safety” because rumors have spread throughout FCC Coleman “that Plaintiff is a

sex offender and rat.” (Id. at 2.) Due to Plaintiff’s allegations of potential immediate harm, the

Court directed the Government to respond promptly to Plaintiff’s motion in an Order entered on

December 13, 2019. (Doc. No. 18.) The United States of America filed a response on December

18, 2019, arguing that: (1) the Court should deny Plaintiff’s motion because it lacks jurisdiction

over his claims and Plaintiff cannot establish a legal basis for the relief sought; (2) the Court

should screen Plaintiff’s complaint and dismiss it; and (3) alternatively, the Court should transfer




1
 See The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321 (Apr. 26,
1996).
                                                  3
this matter to the Middle District of Florida. (Doc. No. 19 at 4.) Plaintiff filed his reply brief on

January 6, 2020, maintaining that if this Court “will not order the BOP to send Plaintiff to state

custody the he will continue to deal with this issue and somebody will be killed.” (Doc. No. 20

at 2.)

II.      DISCUSSION

         A.     Applicable Legal Standard

         Preliminary injunctive relief is extraordinary in nature and is discretionary with the trial

judge. See Orson, Inc. v. Miramax Film Corp., 836 F. Spp. 309, 311 (E.D. Pa. 1993) (citing

Skehan v. Bd. of Tr. of Bloomsburg State Coll., 353 F. Supp. 542 (M.D. Pa. 1973)). In

determining whether to grant a motion seeking preliminary injunctive relief, courts within the

Third Circuit consider the following four factors: (1) the likelihood that the applicant will prevail

on the merits; (2) the extent to which the movant is being irreparably harmed by the conduct

complained of; (3) the extent to which the non-moving party will suffer irreparable harm if the

preliminary injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. See S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d Cir. 1992)

(citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d Cir. 1990)). To prove

“irreparable injury” a plaintiff must demonstrate actual and immediate injury rather than a

possibility of future harm. See Cont’t Grp., Inc. v. Amoco Chem. Corp., 614 F.2d 351, 359 (3d

Cir. 1980). It is the moving party that bears the burden of demonstrating these factors. See

Dorfman v. Moorhous, No. 93-cv-6120, 1993 WL 483166, at *1 (E.D. Pa. Nov. 24, 1993). “The

relevant inquiry is whether the movant is in danger of suffering irreparable harm at the time the

preliminary injunction is to be issued.” SI Handling Sys., Inc. v. Heisley, 753 F.2d 1244, 1264

(3d Cir. 1985). Furthermore, “there must be a relationship between the injury claimed in the



                                                   4
party’s motion and the conduct asserted in the complaint.” See Ball v. Famiglio, 396 F. App’x

836, 837 (3d Cir. 2010) (internal quotation marks omitted) (quoting Little v. Jones, 607 F.3d

1245, 1251 (10th Cir. 2010)).

       Moreover, “[t]he ‘requisite feared injury or harm must be irreparable – not merely serious

or substantial,’ and it ‘must be of a peculiar nature, so that compensation in money cannot atone

for it.’” See ECRI v. McGraw-Hill, Inc., 809 F.2d 223, 226 (3d Cir. 1987) (quoting Glasco v.

Hills, 558 F.2d 179, 181 (3d Cir. 1977)). “In order to demonstrate irreparable harm the plaintiff

must demonstrate potential harm which cannot be redressed by a legal or an equitable remedy

following a trial. The preliminary injunction must be the only way of protecting the plaintiff

from harm.” Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989).

“The key word in this consideration is irreparable. . . . The possibility that adequate

compensatory or other corrective relief will be available at a later date, in the ordinary course of

litigation, weighs heavily against a claim of irreparable harm.” Sampson v. Murray, 415 U.S. 61,

90 (1974).

       B.      Whether Plaintiff’s Motion for Injunctive Relief Should Be Granted

       As an initial matter, the Court agrees with the United States that injunctive relief is not

available to Plaintiff under the FTCA. See Michtavi v. United States, 345 F. App’x 727, 730 n.4

(3d Cir. 2009). In any event, Plaintiff has not demonstrated that he is entitled to preliminary

injunctive relief under the standards outlined above. Plaintiff’s assertion that he is in danger

based upon rumors that he is a “sex offender and rat” is simply too speculative to demonstrate

that he is likely to suffer irreparable harm absent the relief he seeks. See Milhouse v. O’Brien,

No. 1:15-cv-714, 2015 WL 6501250, at *3 (M.D. Pa. Oct. 27, 2015); Little v. Mottern, No. 1:14-

cv-953, 2015 WL 5954598, at *1-2 (M.D. Pa. Oct. 13, 2015). Moreover, the United States has



                                                  5
attached a declaration from Jonathan Kerr, an attorney at USP Lewisburg, indicating that on

December 18, 2019, the Special Investigative Services Department (“SIS”) at FCC Coleman

interviewed Plaintiff regarding his allegations of imminent danger. (Doc. No. 19-1 ¶¶ 3-4.)

During that interview, Plaintiff “conveyed to [SIS staff] he is not in danger at USP Coleman I,

that no inmate there has threatened him, assaulted him, or abused him.” (Id. ¶ 4.) SIS staff also

noted that Plaintiff had been in general population since his arrival at FCC Coleman without

incident and had not requested protective custody or articulated any safety concerns to staff.

(Id.)

        Moreover, it is well settled that a prisoner has no constitutional right to choose his place

of confinement or housing assignment. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983).

With respect to federal inmates, the BOP has the power to “transfer a prisoner from one facility

to another at any time.” See Prows v. Fed. Bureau of Prisons, 981 F.2d 466, 468 n.3 (10th Cir.

1992). “It is clear that decisions regarding [Plaintiff’s] designation are within the sound

discretion of the BOP.” See Milhouse, 2015 WL 6501250, at *4. Accordingly, any inquiry by

this Court into matters of prison administration, such as the designation of federal inmates to

certain institutions, “would necessarily interfere with the administration’s right to police its penal

system.” See id. For these reasons, therefore, the Court will deny Plaintiff’s emergency motion

for injunctive relief. (Doc. No. 16.)

        C.     Sufficiency of Plaintiff’s Complaint

        The Government argues further that this Court should dismiss Plaintiff’s complaint

pursuant to 28 U.S.C. §§ 1915A & 1915(e)(2) because it “does not state a claim under the

FTCA.” (Doc. No. 19 at 10.) The Government argues that Plaintiff has not pled any breach of

duty, causation, or damages. (Id.) Alternatively, the Government argues that the Court should



                                                  6
transfer the above-captioned case to the Middle District of Florida because “to the extent Doe is

subject to unsafe conditions, those conditions exist at the USP Coleman, which is in the Middle

District of Florida.” (Id. at 11.)

        As noted above, Plaintiff alleges that Ryan Smith, a Unit Manager at USP Lewisburg,

told other inmates that Plaintiff is a “rat” and a rapist and that ever since then, he has been

threatened, assaulted, and taunted by other inmates. (Doc. No. 1.) Plaintiff maintains further

that BOP officials have not done anything to address his concerns. (Id.) In its November 21,

2019 Memorandum and Order, the Court construed Plaintiff’s complaint to allege a claim of

negligence under the FTCA based upon allegations of staff at USP Lewisburg failing to protect

Plaintiff from other inmates and concluded that Plaintiff had set forth a plausible claim under the

FTCA. (Doc. No. 13 at 5-6 (citing Belcher v. United States, 4:03-cv-1252, 2007 WL 2155696,

at *3 (M.D. Pa. July 25, 2007)); see also Miller v. Leathers, 913 F.2d 1085, 1088 n.1 (4th Cir.

1990) (observing that “[i]t is impossible to minimize the possible consequences to a prisoner of

being labelled a ‘snitch’”); Lacy v. DeLong, No. 2:13-cv-14813, 2016 WL 3566242, at *7

(noting that “courts have found that negatively labeling an inmate can evince deliberate

indifference to that inmate’s safety whether or not the label ever actually results in any physical

attack”).

        The Court maintains its conclusion that Plaintiff has set forth a plausible claim under the

FTCA. Plaintiff’s complaint, however, seeks both monetary relief and injunctive relief in the

form of a transfer. (Doc. No. 1 at 3.) Plaintiff’s request for injunctive relief will be dismissed

because, as noted above, such relief is not available to Plaintiff under the FTCA. See Michtavi,

345 F. App’x at 730 n.4. Accordingly, Plaintiff may proceed only on his claim for damages.

Moreover, because Plaintiff is alleging that staff at USP Lewisburg were negligent, the Court



                                                  7
will not transfer the above-captioned case to the Middle District of Florida. If Plaintiff seeks to

proceed on claims regarding conditions at FCC Coleman, he is free to do so by initiating a new

suit in the proper court.

III.    CONCLUSION

        For the foregoing reasons, the Court will deny Plaintiff’s emergency motion for

injunctive relief. (Doc. No. 16.) The Court will also dismiss Plaintiff’s request for injunctive

relief set forth in his complaint (Doc. No. 1), deny the Government’s requests to dismiss

Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915A & 1915(e)(2) or, alternatively, to transfer

the above-captioned case to the Middle District of Florida, and direct the Government to answer

or otherwise respond to the complaint.2 An appropriate Order follows.




2
  The Court has been made aware that the United States Marshal Service never received a copy
of the complaint and summons to serve on the United States Attorney, as required by Rule 4(i) of
the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 4(i)(1). The Court, however, declines
to direct service again because the Government has already entered an appearance in the above-
captioned case. See Foxworth v. Major, No. 8:08-2795-CMC-BHH, 2009 WL 398100, at *1
(D.S.C. Feb. 17, 2009) (concluding that “the Marshal’s inability to effect formal service upon
[certain defendants] was, so to speak, rendered ‘moot’ by the general appearance by their
counsel”).
                                                 8
